Case 1:19-cv-02578-TFH Document 22-3 Filed 02/05/21 Page 1 of 4




                      19-02578-TFH




         Exhibit 1
             Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB  DocumentDocument 22-309/28/18
                                      125-1 Filed   Filed 02/05/21 Page
                                                            Page 1 of    2 of 4ID #:1116
                                                                      3 Page




 l    NICOLA T. HANNA
      United States Attorney
 2    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
 3    Chief, Criminal Division
      VICTORIA A. DEGTY AREVA (Cal. Bar No. 284199)
 4    Assistant United States Attorney
      OCDETF Section
 5            1400 United States Courthouse
             312 North Spring Street
 6           Los Angeles, California 90012
             Telephone: (213) 894-7635
 7           Facsimile: (213) 894-0142
             E-mail: Victoria.Degtyareva@usdoj.gov
 8
   Attorneys for Plaintiff
 9 UNITED STATES OF AMERICA
10                                 UNITED STATESDISTRICTCOURT
11
                          FOR THE CENTRALDISTRICTOF CALIFORNIA
12

13                                                  )
      UNITED STATES OF AMERICA,                     )
14                                                  )
                     Plaintiff,                     )
15                                                  )
             vs.                                    ) Case Number: ED CR 17-222(A)-JGB
16                                                  )
      SLAVCO IGNJATOV, et al.,                      ) DECLARATIONOF ASSISTANT
17                                                  ) DIRECTORMATTHEWC. ALLEN
                     Defendants.                    )
18                                                  )
                                                    )
19                                                  )
20

21
             I, Matthew C. Allen, declare as follows:
22
             1.     I am the Assistant Director (AD) for the Domestic Operations Division within the
23
      U.S. Department of Homeland Security (OHS), U.S. Immigration and Customs Enforcement's
24
      (ICE) Homeland Security Investigations (HSI). I have occupied this position since 2018. From
25
      2007 to 2008, I was the Deputy Assistant Director (DAD) of the Narcotics, Financial and Public
26
      Safety Division. From 2006 to 2007 I was the DAD and acting DAD for the Critical Infrastructure
27
28    and Fraud Division in the ICE, Office of Investigations.     Before that position, I served as



      DECLARATION OF ASSISTANT DIRECTOR MATTHEW C. ALLEN
      CASE NO. 17-cr-00222-JGB                                                      PAGE 1 of3
             Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB  DocumentDocument 22-309/28/18
                                      125-1 Filed   Filed 02/05/21 Page
                                                            Page 2 of    3 of 4ID #:1117
                                                                      3 Page




 1 Headquarters Unit Chief for the Contraband Smuggling Unit and previously served as the
 2 Resident Agent in Charge in Nogales, Arizona, where I was responsible for managing ICE's

 3 investigative activities within the Nogales geographic area.

 4           2.      In my current position, I am responsible for managing, directing and coordinating
 5 all investigative activities of the various domestic field offices. These responsibilities include

 6    ensuring implementation and adherence to policies, procedures, guidelines, and directives

 7 governing investigative activities. The Domestic Operations Division ensures the implementation

 8 of investigative activities and programs in conformance with HSI' s national priorities. The
 9 Division is also responsible for monitoring and evaluating productivity of the various field offices
1O and ensuring prompt communication of significant activity from field components to appropriate
11
      headquarters management.
12
             3.      I am aware of the proceedings and underlying investigation associated with the
13
      above-captioned case. I submit this declaration to describe HSI' s longstanding practices and
14
      procedures on the use of OPS tracking devices in HSI investigations. The statements I make
15
      herein are based on my personal knowledge and on facts and information provided to me in the
16
      course of my official duties.
17
             4.      HSI exercises its border-search authority for the purpose of protecting national
18
      security and revenue of the United States.     Pursuant to this authority, it is HSl's policy that a
19
20    customs officer may install a OPS tracking device on a vehicle at the United States border without

21    a warrant or individualized suspicion. HSI limits warrantless OPS monitoring to 48 hours, with

22 the exception of airplanes, commercial vehicles, and semi-tractor trailers, ·which have a ·

23    significantly reduced expectation of privacy in the location of their vehicles. It is HSI' s position

24 that such policy is consistent with the U.S. Supreme Court's decisions in United States v. Jones,

25    565 U.S. 400 (2012), and United States v. Flores-Montano, 541 U.S. 149 (2004).
26           5.      HSI' s position on the use of OPS tracking devices was developed, in consultation

27 with the Department of Justice, in response to the 2012 Jones decision, and is found in HSI
28


      DECLARATION OF ASSISTANT DIRECTOR MATTHEW C. ALLEN
      CASE NO. l 7-cr-00222-JGB                                                         PAGE2 of3
             Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB  DocumentDocument 22-309/28/18
                                      125-1 Filed   Filed 02/05/21 Page
                                                            Page 3 of    4 of 4ID #:1118
                                                                      3 Page




 1 policies and procedures, as well as trainings regularly provided to HSI personnel, all of which
 2    were in place throughout the pendency of this case and the underlying investigation.

 3
      I declare under penalty of perjury under the laws of the United States that the foregoing is true
4
      and correct and that this declaration was executed on September 24, 2018.
 5
 6
 7
 8                                         Matthew C. Allen

 9
10

11

12

13

14

15
16

17

18

19
20

21

22

23
24
25

26
27
28


      DECLARATION OF ASSISTANT DIRECTOR MATTHEW C. ALLEN
      CASE NO. I 7-cr-00222-JGB                                                      PAGE 3 of3
